DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Information Disclosure Statement
The information disclosure statement filed 8/12/2022 that lists Cameron et al., US 5,006,721 as the first listed US Patent includes an error in its sixth listed US patent, since no patent citing Tanaka et al. as name of patentee, having patent number 7,345,271 and issue date 3/25/2014 exists. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: FIG. 16 includes characters ‘A’, ‘B’, ‘C’, ‘D’, ‘E’, and ‘F’ without any corresponding discussion of them in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0005], lines 2-3: this sentence lacks a verb 
Paragraph [0046], line 2: “120A-F” appears instead of “120A-120F”; there is no element “F” in FIG. 1 – this defect appears again in the same line, as well as later throughout the specification, and all instances are to be addressed 
Paragraph [0056], line 2: “a behind” appears instead of “behind” 
Paragraph [0057], line 11: “traffics” appears instead of “traffic” 
Paragraph [0066], line 2: “system” appears instead of “systems” 
Paragraph [0066], line 5: “343” appears instead of “342” 
Paragraph [0078], line 8: “base” appears instead of “based” 
Paragraph [0084], line 2: “lens” appears instead of “a lens” or “lenses” 
Paragraph [0087], line 3: “humidifies” instead of “humidities” 
Paragraph [0106], line 17: “726A-D” appears instead of “726A-726D”; there is no element “D” in FIG. 7, and any other instances of this defect in the specification must likewise be addressed 
Paragraph [0107], line 4: “714A-D” appears instead of “714A-714D”; there is no element “D” in FIG. 7, and any other instances of this defect in the specification must likewise be addressed 
Paragraph [0107], line 8: “810A-D” appears instead of “810A-810D”; there is no element “D” in FIG. 8, and any other instances of this defect in the specification must likewise be addressed 
Paragraph [0108], line 4: “808A-D” appears instead of “808A-808D”; all other instances of this defect in the specification must likewise be addressed 
Paragraph [0111], line 5: “limited” appears instead of “limit” 
Paragraph [0112], lines 9-10: “914A-D” appears instead of “914A-914D”; there is no element “D” in FIG. 9, and all other instances of this defect in the specification must be addressed 
Paragraph [0113], line 2: “934A-D” appears instead of “934A-934D”; all other instances of this defect in the specification must be addressed 
Paragraph [0121], line 7: “1204A-D” appears instead of “1204A-1204D”; there is no element “D” in FIG. 12, and all other instances of this defect in the specification are to be addressed 
Paragraph [0121], line 12: “1212A-D” appears instead of “1212A-1212D”; there is no element “D” in FIG. 12, and all other instances of this defect in the specification are to be addressed 
Paragraph [0124], line 4: “1304A-D” appears instead of “1304A-1304D”; there is no element “D” in FIG. 13, and all other instances of this defect in the specification are to be addressed 
Paragraph [0124], line 8: “1310A-D” appears instead of “1310A-1310D”; there is no element “D” in FIG. 13, and all other instances of this defect in the specification are to be addressed 
Paragraph [0126], line 3: “1312A-D” appears instead of “1312A-1312D”; there is no element “D” in FIG. 13, and all other instances of this defect in the specification are to be addressed 
Paragraph [0130], line 5: “1510A-D” appears instead of “1510A-1510D”; there is no element “D” in FIG. 15 -- all other instances of this defect in the specification are to be addressed 
Paragraph [0132], line 4: “couple” appears instead of “coupled” 
Paragraph [0134], line 3: “1610A-D” appears instead of “1610A-1610D”; there is no element “D” in FIG. 16 -- all other instances of this defect in the specification are to be addressed 
Paragraph [0134], line 3: “1630A-D” appears instead of “1630A-1630D”; there is no element “D” in FIG. 16, and all other instances of this defect in the specification are to be addressed 
Paragraph [0134], line 5: “1530A-D” appears instead of “1530A-1530D”; there is no element “D” in FIG. 15 -- all other instances of this defect in the specification are to be addressed 
Paragraph [0134], line 12: it is described that ferrules “align and polish optical fibers”; it cannot be understood how a ferrule can “polish” an optical fiber, since to polish an optical fiber would presumably require some activity on the part of the ferrule, which is just a tube or ring encircling the optical fiber(s). 
Appropriate correction is required.

Claim Objections
Claim 4 is objected to because of the following informalities: 
Claim 4, line 1: “claims 3” appears instead of “claim 3”. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 15 recites, in relevant part, “the collimation lens is configured to transmit a plurality of collimated transmission light beams at an angular separation from each other”.  “To collimate” means to make parallel (Dictionary.com definition of “collimate”, page 3, see PTO-892, attached; numbered definition 3 seems to be most relevant).  Thus, the inconsistency between the accepted meaning of “collimate” and the language of claim 15 raises an issue of sufficient written description and Applicant possession of the claimed invention. 
Claims 16-29 depend from claim 15, and therefore likewise fail to satisfy the written description requirement. 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 15 recites, in relevant part, “the collimation lens is configured to transmit a plurality of collimated transmission light beams at an angular separation from each other”.  “To collimate” means to make parallel (Dictionary.com definition of “collimate”, page 3, see PTO-892, attached; numbered definition 3 seems to be most relevant).  
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “collimate” in claim 15 is used by the claim to mean “to transmit a plurality of collimated transmission light beams at an angular separation from each other,” while the accepted meaning is “to make parallel.” The term is indefinite because the specification does not clearly redefine the term. 
Claims 16-29 include the limitations of claim 15, and therefore likewise lack clarity in view of the discrepancy between Applicant’s usage of the term “collimate” and its accepted meaning. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 30 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Hall (US RE46,672). 
As to claim 1, Hall discloses a light detection and ranging (LiDAR) scanning system (Title; col. 3, line 10), comprising: 
a plurality of transmitter channels configured to transmit a plurality of transmission light beams to a field-of-view at a plurality of different transmission angles (col. 3, lines 10-32, “lasers … vertical field of view”, 360-degree field of view); 
a collection lens disposed to receive and redirect return light obtained based on the plurality of transmission light beams illuminating one or more objects within the field-of-view (col. 6, lines 12-14); 
a plurality of receiver channels optically coupled to the collection lens, wherein each of the receiver channels is optically aligned based on a transmission angle of a corresponding transmission light beam (col. 6, lines 7-10, lines 12-14); and 
a plurality of detector assemblies optically coupled to the plurality of receiver channels, wherein each of the receiver channels directs redirected return light to a detector assembly of the plurality of detector assemblies (col. 6, lines 5-20, in particular detector hybrids 32). 
As to claim 30, Hall discloses a vehicle comprising a light detection and ranging (LiDAR) scanning system (col. 1, lines 54-56; col. 3, lines 17-18), the LiDAR scanning system comprising: 
a plurality of transmitter channels configured to transmit a plurality of transmission light beams to a field-of-view at a plurality of different transmission angles (col. 3, lines 10-32, “lasers … vertical field of view”, 360-degree field of view); 
a collection lens disposed to receive and redirect return light obtained based on the plurality of transmission light beams illuminating one or more objects within the field-of-view (col. 6, lines 12-14); 
a plurality of receiver channels optically coupled to the collection lens, wherein each of the receiver channels is optically aligned based on a transmission angle of a corresponding transmission light beam (col. 6, lines 7-10, lines 12-14); and 
a plurality of detector assemblies optically coupled to the plurality of receiver channels, wherein each of the receiver channels directs redirected return light to a detector assembly of the plurality of detector assemblies (col. 6, lines 5-20, in particular detector hybrids 32). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Abari et al. (US 2019/0204420). 
As to claim 2, Hall teaches the system of claim 1 as discussed above.  However, Hall does not teach that the plurality of transmitter channels comprises a plurality of transmitter optical fibers.  Abari teaches optical fibers in a bundle and capable of directing transmission in several different directions (FIGS. 5, 6A, 6B; paragraph [0013], final sentence), and therefore suggests that the plurality of transmitter channels comprises a plurality of transmitter optical fibers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the system of claim 1 as taught by Hall, in combination with the plurality of transmitter channels comprising a plurality of transmitter optical fibers as suggested by Abari, since such combination enables increased flexibility in disposition of the transmitter channels. 

Claims 3, 6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of O’Keeffe (US 10,564,266). 
As to claim 3, Hall teaches the system of claim 1 as discussed above.  However, Hall does not teach that the plurality of receiver channels comprises a plurality of receiver optical fibers.  O’Keeffe teaches a plurality of coherent fiber optic image bundles (CFOBs) that transfer laser reflections from several fields of view (FOVs) around the vehicle to a shared remotely located detector array (Abstract), and therefore suggests that the plurality of receiver channels comprises a plurality of receiver optical fibers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the system of claim 1 as taught by Hall, in combination with the plurality of receiver channels comprising a plurality of receiver optical fibers as suggested by O’Keeffe, since such combination enables transfer of both the timing and direction of laser reflections from multiple FOVs to a shared detector array. 
As to claim 6, Hall as modified by O’Keeffe teaches the system of claim 3 as discussed above.  However, Hall does not teach that at least two of the receiver optical fibers have different lengths.  However, no inventive skill is required to see that in any configuration in which optical fibers must be configured to negotiate a curve (e.g., within the framework of a vehicle body) generally some fibers must have different lengths (unless the fibers are in a flat ribbon cable (consider that the difference in length, between a fiber segment with radius of curvature                                 
                                    r
                                
                             traversing an arc of                                 
                                    ϕ
                                
                             radians and an outboard fiber segment with radius of curvature                                 
                                    r
                                    +
                                    Δ
                                    r
                                
                             traversing the same arc of                                 
                                    ϕ
                                
                             radians, is readily seen to be                                 
                                    ϕ
                                    Δ
                                    r
                                
                            ; anyone working with wiring harnesses for vehicles, e.g., automobiles, aircraft, etc., would understand this).  Thus, to have the optical fibers ends match up (e.g., for each of a common connector at one end and at the other end of the fibers) some of the fibers must have different lengths. 
As to claim 11, Hall teaches the system of claim 1 as discussed above.  However, Hall does not teach that the receiver channels comprise receiver optical fibers, wherein the detector assemblies are flexibly distributed using the receiver optical fibers, and that detectors of the detector assemblies are optically coupled to respective receiver optical fibers to receive the redirected return light.  O’Keeffe teaches a plurality of coherent fiber optic image bundles (CFOBs) that transfer laser reflections from several fields of view (FOVs) around the vehicle to a shared remotely located detector array (Abstract), and therefore suggests that the receiver channels comprise receiver optical fibers, wherein the detector assemblies are flexibly distributed using the receiver optical fibers, and that detectors of the detector assemblies are optically coupled to respective receiver optical fibers to receive the redirected return light.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the system of claim 1 as taught by Hall, in combination with the receiver channels comprising receiver optical fibers, wherein the detector assemblies are flexibly distributed using the receiver optical fibers, and detectors of the detector assemblies being optically coupled to respective receiver optical fibers to receive the redirected return light as suggested by O’Keeffe, since such combination enables transfer of both the timing and direction of laser reflections from multiple FOVs to a shared detector array. 

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of O’Keeffe, and further in view of Wang et al. (US 10,429,495). 
As to claim 4, Hall as modified by O’Keeffe teaches the system of claim 3, as discussed above.  However, Hall does not teach that each of the receiver optical fibers is at least partially disposed in a groove of a plurality of grooves in a receiver optical fiber housing, and that the plurality of grooves are disposed at a predetermined pitch from their adjacent grooves.  Wang teaches a dimensional structure with optical fibers disposed in grooves with a predetermined configuration in both pitch and angular displacement from adjacent grooves (FIGS. 1, 7, 10-13; col. 7, lines 21-29), and therefore suggests that each of the receiver optical fibers is at least partially disposed in a groove of a plurality of grooves in a receiver optical fiber housing, and that the plurality of grooves are disposed at a predetermined pitch from their adjacent grooves.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the system of claim 3 as taught by Hall as modified by O’Keeffe, in combination with each of the receiver optical fibers being at least partially disposed in a groove of a plurality of grooves in a receiver optical fiber housing, and the plurality of grooves being disposed at a predetermined pitch from their adjacent grooves as suggested by Wang, since such combination enables ensuring a fixed arrangement between adjacent optical fibers. 
As to claim 7, Hall as modified by O’Keeffe teaches the system of claim 3, as discussed above.  However, Hall does not teach that the receiver optical fibers comprise multi-mode optical fibers.  Wang teaches use of multi-mode optical fibers in a lidar apparatus (Title; col. 7, lines 30-36), and therefore suggests that the receiver optical fibers comprise multi-mode optical fibers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the system of claim 3 as taught by Hall as modified by O’Keeffe, in combination with the receiver optical fibers comprising multi-mode optical fibers as suggested by Wang, since such combination enables greater signal carrying capacity in an optical fiber. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of O’Keeffe, and further in view of Bissig et al. (US 2009/0204111). 
As to claim 5, Hall as modified by O’Keeffe teaches the system of claim 3 as discussed above.  However, Hall does not teach that one end of at least one of the plurality of receiver optical fibers is coupled to a removable ferrule.  Bissig teaches removable ferrules for fibers (paragraph [0042]), and therefore suggests that one end of at least one of the plurality of receiver optical fibers is coupled to a removable ferrule.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the system of claim 3 as taught by Hall as modified by O’Keeffe, in combination with one end of at least one of the plurality of receiver optical fibers being coupled to a removable ferrule as suggested by Bissig, since such combination better protects the ferruled end of the fiber optic cable than were the end absent the ferrule. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of O’Keeffe, and further in view of Scott et al. (US 8,848,174) and Wang. 
As to claim 8, Hall as modified by O’Keeffe teaches the system of claim 3 as discussed above.  However Hall does not teach that the plurality of receiver channels further comprises one or more alignment optical fibers, wherein each of the one or more alignment optical fibers is at least partially disposed in a groove of a plurality of grooves in a receiver optical fiber housing, wherein the one or more alignment optical fibers facilitate alignment of the plurality of receiver optical fibers. 
Scott teaches an alignment means using a reference beam coupled into an optical fiber for imager alignment (FIGS. 2-5, 7; col. 4, line 66 to col. 5, line 5), and therefore suggests that the plurality of receiver channels further comprises one or more alignment optical fibers, wherein the one or more alignment optical fibers facilitate alignment of the plurality of receiver optical fibers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the system of claim 3 as taught by Hall as modified by O’Keeffe, in combination with the plurality of receiver channels further comprising one or more alignment optical fibers, wherein the one or more alignment optical fibers facilitate alignment of the plurality of receiver optical fibers as suggested by Scott, since such combination enables improved imaging. 
Wang teaches a dimensional structure with optical fibers disposed in grooves with a predetermined configuration in both pitch and angular displacement from adjacent grooves (FIGS. 1, 7, 10-13; col. 7, lines 21-29), and therefore suggests that each of the one or more alignment optical fibers is at least partially disposed in a groove of a plurality of grooves in a receiver optical fiber housing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the system of claim 3 as taught by Hall as modified by O’Keeffe, in combination with each of the one or more alignment optical fibers being at least partially disposed in a groove of a plurality of grooves in a receiver optical fiber housing as suggested by Wang, since such combination better ensures a fixed arrangement among the optical fibers.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of O’Keeffe, Scott, and Wang, and further in view of Bissig. 
As to claim 9, Hall as modified by O’Keeffe, Scott, and Wang teaches the system of claim 8 as just discussed.  However, Hall does not teach that one end of at least one of the one or more alignment optical fibers is coupled to a removable ferrule.  Bissig teaches removable ferrules for fibers (paragraph [0042]), and therefore suggests that one end of at least one of the one or more alignment optical fibers is coupled to a removable ferrule.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the system of claim 8 as taught by Hall as modified by O’Keeffe, Scott, and Wang, in combination with one end of at least one of the one or more alignment optical fibers being coupled to a removable ferrule as suggested by Bissig, since such combination better protects the ferruled end of the fiber optic cable than were the end absent the ferrule. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Scott. 
As to claim 10, Hall teaches the system of claim 1 as discussed above.  However, Hall does not teach that the receiver channels further comprise one or more alignment optical fibers, wherein at least one of the alignment optical fibers facilitates providing of a reference signal for measuring distances of the one or more objects within the field-of-view.  Scott teaches an alignment means using a reference beam coupled into an optical fiber for imager alignment (FIGS. 2-5, 7; col. 4, line 66 to col. 5, line 5), and therefore suggests that the receiver channels further comprise one or more alignment optical fibers, wherein at least one of the alignment optical fibers facilitates providing of a reference signal for measuring distances of the one or more objects within the field-of-view.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the system of claim 1 as taught by Hall, in combination with the receiver channels further comprising one or more alignment optical fibers, wherein at least one of the alignment optical fibers facilitates providing of a reference signal for measuring distances of the one or more objects within the field-of-view as suggested by Scott, since such combination enables improved imaging. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Ulich (US 4,862,257). 
As to claim 12, Hall teaches the system of claim 1 as discussed above.  However, Hall does not teach that at least one of the detector assemblies comprises one or more lenses, a bandpass filter, and a detector.  Ulich teaches an imaging lidar system having a camera with at least one lens and a bandpass filter (Title; col. 2, lines 11-16; col. 3, lines 2-5), and therefore suggests that at least one of the detector assemblies comprises one or more lenses, a bandpass filter, and a detector.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the system of claim 1 as taught by Hall, in combination with at least one of the detector assemblies comprising one or more lenses, a bandpass filter, and a detector as suggested by Ulich, since such combination enables imaging with reduction of background due to sunlight. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Ulich, and further in view of Stoppel (US 2020/0200880). 
As to claim 13, Hall as modified by Ulich teaches the system of claim 12 as just discussed.  However, Hall does not teach that the one or more lenses comprise: a collimation lens optically coupled to a receiver channel of the plurality of receiver channels; and a focusing lens optically coupled to the detector, wherein the bandpass filter is disposed between the collimation lens and the focusing lens.  Stoppel teaches collimation optics with just such configuration in a lidar sensor assembly (Title; paragraph [0039], lines 19-24), and therefore suggests that the one or more lenses comprise: a collimation lens optically coupled to a receiver channel of the plurality of receiver channels; and a focusing lens optically coupled to the detector, wherein the bandpass filter is disposed between the collimation lens and the focusing lens.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the system of claim 12 as taught by Hall as modified by Ulich, in combination with the one or more lenses comprising: a collimation lens optically coupled to a receiver channel of the plurality of receiver channels; and a focusing lens optically coupled to the detector, wherein the bandpass filter is disposed between the collimation lens and the focusing lens as suggested by Stoppel, since such combination improves scanner performance while saving additional costs in the production of a sensor. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Bissig. 
As to claim 14, Hall teaches the system of claim 1 as discussed above.  However, Hall does not teach that at least one of the detector assemblies comprises an alignment ferrule mounted at one end of the detector assembly.  Bissig teaches removable ferrules for fibers (paragraph [0042]), and therefore suggests that at least one of the detector assemblies comprises an alignment ferrule mounted at one end of the detector assembly.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the system of claim 1 as taught by Hall, in combination with at least one of the detector assemblies comprises an alignment ferrule mounted at one end of the detector assembly as suggested by Bissig, since such combination better protects the ferruled end of the fiber optic cable than were the end absent the ferrule. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645